MARCUS, Justice.
Defendant, Charles Edward Rollins, was charged by bill of information with committing a battery with a dangerous weapon upon Rosa Bingham in violation of R.S. 14:34 on July 18, 1973. He was tried by jury and found guilty as charged. A four year sentence at hard labor was imposed. This conviction and sentence have been appealed to this Court.
No bills of exceptions were reserved during the trial of this matter. Only perfected bills, as required by Articles 844 and 845 C.Cr.P. will be considered for the purpose of appellate review; in their absence, we are limited on appeal to a review of the pleadings and proceedings for discoverable error. State v. Quinn, 288 So.2d 605 (La.1974) ; State v. McCurady, 286 So.2d 638 (La.1973) ; State v. Farner, 284 So.2d 573 (La.1973). We find none.
For the reasons assigned, the conviction and sentence are affirmed.